Name: Council Regulation (EC) No 1295/2003 of 15 July 2003 relating to measures envisaged to facilitate the procedures for applying for and issuing visas for members of the Olympic family taking part in the 2004 Olympic or Paralympic Games in Athens
 Type: Regulation
 Subject Matter: Europe;  social affairs;  European Union law;  international law
 Date Published: nan

 Avis juridique important|32003R1295Council Regulation (EC) No 1295/2003 of 15 July 2003 relating to measures envisaged to facilitate the procedures for applying for and issuing visas for members of the Olympic family taking part in the 2004 Olympic or Paralympic Games in Athens Official Journal L 183 , 22/07/2003 P. 0001 - 0005Council Regulation (EC) No 1295/2003of 15 July 2003relating to measures envisaged to facilitate the procedures for applying for and issuing visas for members of the Olympic family taking part in the 2004 Olympic or Paralympic Games in AthensTHE COUNCIL OF THE EUROPEAN UNION,Having regard to the Treaty establishing the European Community, and in particular Article 62(2)(a) and (b)(ii) thereof,Having regard to the proposal from the Commission(1),Having regard to the opinion of the European Parliament(2),Whereas:(1) The Olympic Charter envisages for members of the Olympic family a "right of entry" to the country of the city hosting the Olympic Games, on presentation of the Olympic accreditation card and their passport or other official travel document, without having to go through any procedures and formalities other than those relating to the accreditation card.(2) The organisations responsible select and propose the persons who may participate in the Olympic or Paralympic Games as members of the Olympic family, in accordance with the accreditation procedure laid down by the Organising Committee of the Olympic Games.(3) The Organising Committee of the Olympic Games issues accreditation cards to members of the Olympic family in view of the fact that the Games may be the target of terrorist attacks. The accreditation card is a highly secure document, which gives access to the specific sites where competitions are held and to other events planned during the Olympic and Paralympic Games.(4) Greece is organising the 2004 Olympic and Paralympic Games in Athens, this being the first time that such an event has been organised by a Member State applying in full the provisions of the Schengen acquis.(5) To enable Greece to organise the 2004 Olympic and Paralympic Games and in view of the obligations arising from the Olympic Charter, the Community should establish legislation facilitating the issue of visas to members of the Olympic family.(6) There is therefore a need to provide for a temporary derogation for the duration of the 2004 Olympic and Paralympic Games for members of the Olympic family who are nationals of third countries subject to the visa requirement under Council Regulation (EC) No 539/2001 of 15 March 2001 listing the third countries whose nationals must be in possession of visas when crossing the external borders and those whose nationals are exempt from that requirement(3).(7) The scope of this derogation should be limited to the provisions of the acquis concerning the submission of visa applications, the issuing of visas and their format. Equally, the methods of controlling the external borders should be adapted within the limits necessary to take into account changes in the visa system.(8) Visa applications for members of the Olympic family taking part in the 2004 Olympic or Paralympic Games should be submitted to the Organising Committee of the Olympic Games via the organisations responsible, at the same time as the application for accreditation. The accreditation application form shall contain basic data relating to the persons concerned, such as their full name, sex, date and place of birth and passport number, type and expiry date thereof. These applications shall be forwarded to the Greek services responsible for issuing visas.(9) Irrespective of this Regulation, members of the Olympic family may still submit individual applications for visas in accordance with the relevant acquis communautaire.(10) Where no specific provisions are laid down in this Regulation, the relevant provisions of the acquis communautaire on visas and controls at Member States' external borders should apply. In particular, the provisions of this Regulation relating to the issuing of visas are not applicable to members of the Olympic family who are nationals of third countries subject to a visa requirement but who hold a residence permit or a provisional residence permit issued by one of the Member States applying in full the provisions of the Schengen acquis.(11) The derogation arrangements established by this Regulation should be evaluated in the light of the experience of putting them into practice. Provision should therefore be made for an evaluation after the 2004 Olympic and Paralympic Games in order to assess how well these arrangements have worked in the perspective of the possible organisation of the Olympic Games by other Member States also applying in full the provisions of the Schengen acquis.(12) In accordance with the principle of proportionality, it is necessary and appropriate in order to give effect to the main objective of facilitating the issue of visas to the members of the Olympic family to adopt the temporary derogation established by this Regulation from certain Community provisions. This Regulation does not go beyond what is necessary in order to achieve the objectives pursued, in accordance with the third paragraph of Article 5 of the Treaty.(13) In accordance with Articles 1 and 2 of the Protocol on the position of Denmark annexed to the Treaty on European Union and to the Treaty establishing the European Community, Denmark is not taking part in the adoption of this Regulation, and is not bound by it or subject to its application. Given that this Regulation builds upon the Schengen acquis under the provisions of Title IV of Part Three of the Treaty establishing the European Community, Denmark shall, in accordance with Article 5 of the said Protocol, decide within a period of six months after the Council has adopted this Regulation whether it will implement it in its national law.(14) As regards Iceland and Norway, this Regulation constitutes a development of provisions of the Schengen acquis within the meaning of the Agreement concluded on 18 May 1999 by the Council of the European Union and the Republic of Iceland and the Kingdom of Norway concerning the association of those two States with the implementation, application and development of the Schengen acquis(4), which fall within the area referred to in Article 1, point B of Council Decision 1999/437/EC of 17 May 1999 on certain arrangements for the application of that Agreement(5).(15) This Regulation constitutes a development of provisions of the Schengen acquis in which the United Kingdom does not take part, in accordance with Council Decision 2000/365/EC of 29 May 2000 concerning the request of the United Kingdom of Great Britain and Northern Ireland to take part in some of the provisions of the Schengen acquis(6); the United Kingdom is therefore not taking part in its adoption and is not bound by it or subject to its application.(16) This Regulation constitutes a development of provisions of the Schengen acquis in which Ireland does not take part, in accordance with Council Decision 2002/192/EC of 28 February 2002 concerning Ireland's request to take part in some of the provisions of the Schengen acquis(7); Ireland is therefore not taking part in its adoption and is not bound by it or subject to its application.(17) This Regulation constitutes an act building on the Schengen acquis or otherwise related to it within the meaning of Article 3(2) of the 2003 Act of Accession,HAS ADOPTED THIS REGULATION:CHAPTER I PURPOSE AND DEFINITIONSArticle 1PurposeThis Regulation establishes specific provisions introducing a temporary derogation from certain provisions of the Schengen acquis concerning the procedures for applying for and issuing visas as well as for the uniform format for visas for members of the Olympic family for the duration of the 2004 Olympic and Paralympic Games.Apart from these specific provisions, the relevant provisions of the Schengen acquis concerning procedures for applying for and issuing the uniform visa shall remain in force.Article 2DefinitionsFor the purposes of this Regulation:1. "Responsible organisations" relating to measures envisaged to facilitate the procedures for applying for and issuing visas for members of the Olympic family taking part in the 2004 Olympic or Paralympic Games means the official organisations, in terms of the Olympic Charter, which are entitled to submit lists of members of the Olympic family to the Organising Committee of the 2004 Olympic Games with a view to the issue of accreditation cards for the Games;2. "Member of the Olympic family" means any persons who are members of the International Olympic Committee, the International Paralympic Committee, International Federations, the National Olympic and Paralympic Committees, the Organising Committees of the Olympic Games and the national associations, such as athletes, judges/referees, coaches and other sports technicians, medical personnel attached to teams or individual sportsmen/women and media-accredited journalists, senior executives, donors, sponsors or other official invitees, who agree to be guided by the Olympic Charter, act under the control and supreme authority of the International Olympic Committee, are included on the lists of the responsible organisations and are accredited by the Organising Committee of the 2004 Olympic Games as participants in the 2004 Olympic or Paralympic Games;3. "Olympic accreditation cards", issued by the Organising Committee of the 2004 Olympic Games, in accordance with Article 16 of the Greek law 3103/2003, means one of two secure documents, one for the Olympic Games and one for the Paralympic Games, bearing a photograph of its holder, establishing the identity of the member of the Olympic family and authorising access to the facilities at which competitions are held and to other events scheduled during the period of the Games;4. "Duration of the Olympic Games and Paralympic Games" means the period from 13 July 2004 to 29 September 2004 for the 2004 Summer Olympic Games and the period from 18 August 2004 to 29 October 2004 for the 2004 Autumn Paralympic Games;5. "Organising Committee of the 2004 Olympic Games" means the Committee set up under Article 2 of Greek Law 2598/1998 to organise the 2004 Olympic and Paralympic Games in Athens, which decides on accreditation of members of the Olympic family taking part in those Games;6. "Services responsible for issuing visas" means the services designated in Greece to examine applications and issue visas to members of the Olympic family.CHAPTER II ISSUE OF VISASArticle 3ConditionsA visa may be issued pursuant to this Regulation only where the person concerned:(a) has been designated by one of the responsible organisations and accredited by the Organising Committee of the 2004 Olympic Games as a participant in the 2004 Olympic or Paralympic Games;(b) holds a valid travel document authorising the crossing of the external borders, as referred to in Article 5 of the Convention implementing the Schengen Agreement of 14 June 1985, signed at Schengen on 19 June (hereinafter "the Schengen Convention");(c) is not a person for whom an alert has been issued for the purposes of refusing entry;(d) is not considered to be a threat to public policy, national security or the international relations of any of the Member States.Article 4Filing of the application1. Where a responsible organisation draws up a list of the persons selected to take part in the 2004 Olympic or Paralympic Games, it may, together with the application for an Olympic accreditation card for the persons selected, file a collective application for visas for those persons selected who are required to be in possession of a visa in accordance with Regulation (EC) No 539/2001.2. Collective applications for visas for the persons concerned shall be forwarded at the same time as applications for the issue of an Olympic accreditation card to the Organising Committee of the 2004 Olympic Games in accordance with the procedure established by it.3. A single visa application per person shall be filed for persons taking part in the 2004 Olympic or Paralympic Games.4. The Organising Committee of the 2004 Olympic Games shall forward to the services responsible for issuing visas collective applications for visas as quickly as possible, together with copies of applications for the issue of an Olympic accreditation card for the persons concerned, bearing their full name, nationality, sex, date and place of birth, passport number, type and expiry date thereof.Article 5Examination of the collective application for visas and type of the visa issued1. The visa shall be issued by the services responsible for the issue of visas following an examination designed to ensure that the conditions set out in Article 3 are met.2. The visa issued shall be a uniform short-stay, multiple-entry visa authorising a stay of not more than ninety (90) days for the duration of the Olympics Games and Paralympic Games.3. Where the member of the Olympic family concerned does not meet the conditions set out in Article 3(c) and (d), the services responsible for issuing visas may issue a visa with limited territorial validity in conformity with Article 5(2) of the Schengen Convention.Article 6Form of the visa1. The visa shall take the form of two numbers being entered on the Olympic accreditation card. The first number shall be the visa number. In the case of a uniform visa, this number shall be made up of seven (7) characters comprising six (6) digits preceded by the letter "C". In the case of a visa with limited territorial validity, this number shall be made up of eight (8) characters comprising six (6) digits preceded by the letters "GR". The second number shall be the number of the passport of the person concerned.2. The services responsible for issuing visas shall forward the visa numbers to the Organising Committee of the 2004 Olympic Games for the purposes of issuing accreditation cards.Article 7Waiver of feesThe processing of visa applications and the issue of visas shall not give rise to any fees being charged by the services responsible for issuing visas.CHAPTER III OTHER ASPECTSArticle 8Cancellation of a visaWhere the list of persons put forward as participants in the 2004 Olympic or Paralympic Games is amended before the Games begin, the responsible organisations shall without any delay inform the Organising Committee of the 2004 Olympic Games thereof so that the accreditation cards of the persons removed from the list can be revoked. The Organising Committee shall then inform the services responsible for issuing visas thereof, notifying the numbers of the visas in question.The services responsible for issuing visas shall cancel the visas of the persons concerned. They shall immediately inform the authorities responsible for border checks thereof, and the latter shall without any delay forward this information to the competent authorities of the other Member States.Article 9External border checks1. When crossing the external borders of the Member States, the entry checks carried out on members of the Olympic family who have been issued visas in accordance with this Regulation shall be limited to verifying compliance with the conditions set out in Article 3.2. For the duration of the Olympic Games and the Paralympic Games:(a) entry and exit stamps shall be affixed to the first free page of the passport of those members of the Olympic family for whom it is necessary to affix such stamps. Upon first entry the visa number shall be indicated on this same page;(b) the conditions for entry provided for in Article 5(1)(c) of the Schengen Convention shall be presumed to be fulfilled once a member of the Olympic family has been duly accredited.3. The provisions of paragraph 2 shall apply to members of the Olympic family who are third-country nationals, whether or not they are subject to the visa requirement under Regulation (EC) No 539/2001.Article 10Information for the European Parliament and the CouncilNot later than four months after the close of the Paralympic Games, Greece shall transmit to the Commission a report on the various aspects of the implementation of this Regulation.On the basis of this report and any information supplied by other Member States within the same time limit, the Commission shall draw up an assessment of the functioning of the derogation in respect of the issue of visas to members of the Olympic family, as provided for by this Regulation, and shall inform the European Parliament and the Council thereof. The Commission shall draw up this evaluation report early enough for the experience made during the Olympic and Paralympic Games of Athens to be taken into account by the Italian authorities for the organisation of the Winter Olympic Games which will be held in Turin in 2006.Article 11Entry into forceThis Regulation shall enter into force on the 20th day following that of its publication in the Official Journal of the European Union.This Regulation shall be binding in its entirety and directly applicable in the Member States in accordance with the Treaty establishing the European Community.Done at Brussels, 15 July 2003.For the CouncilThe PresidentG. Tremonti(1) Proposal of 8 April 2003 (not yet published in the Official Journal).(2) Opinion of 19 June 2003 (not yet published in the Official Journal).(3) OJ L 81, 21.3.2001, p. 1. Regulation as last amended by Regulation (EC) No 453/2003 (OJ L 69, 13.3.2003, p. 10).(4) OJ L 176, 10.7.1999, p. 36.(5) OJ L 176, 10.7.1999, p. 31.(6) OJ L 131, 1.6.2000, p. 43.(7) OJ L 64, 7.3.2002, p. 20.